DETAILED ACTION
This Action is responsive to the communication filed on 03/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallik (US 2021/0005542).

Regarding claim 1, Mallik (see, e.g., FIG. 3F, inverted) discloses a semiconductor package, comprising:
a first semiconductor die 320, e.g., left die (Para 0067);
a second semiconductor die 320, e.g., right die, disposed beside the first semiconductor die 320, e.g., left die (Para 0067);
340, electrically connecting the first semiconductor die 320, e.g., left die with the second semiconductor die 320, e.g., right die (Para 0049, Para 0061, Para 0067);
an integrated passive device 330, electrically connected to the first semiconductor die 320, e.g., left die (Para 0045, Para 0061);
a first redistribution layer 354, disposed over the semiconductor bridge 340 (Para 0067); and
connective terminals 337 (see also FIG. 3B), disposed on the first redistribution layer 354, on an opposite side with respect to the semiconductor bridge 340 (Para 0063),
wherein the first redistribution layer 354 is interposed between the integrated passive device 340 and the connective terminals 337.

Regarding claim 2, Mallik (see, e.g., FIG. 3F, inverted) teaches a second redistribution layer 353 disposed between the semiconductor dies 320 and the semiconductor bridge 340, wherein the semiconductor bridge 340 is disposed between the first redistribution layer 354 and the second redistribution layer 353 (Para 0067).

Regarding claim 3, Mallik (see, e.g., FIG. 3F, inverted) teaches that the integrated passive device 330 is disposed between the first redistribution layer 354 and the second redistribution layer 353.

Regarding claim 6, Mallik (see, e.g., FIG. 3F, inverted) teaches that the first semiconductor die 320, e.g., left die, the second semiconductor die 320, e.g., right die, and the integrated passive device 330 are encapsulated by a common encapsulant 222 (see FIG. 2A), 332 (i.e., both materials are of mold layer) (Para 0055, Para 0067).

Regarding claim 7, Mallik (see, e.g., FIG. 3F, inverted) teaches the integrated passive device 330 is disposed on the first semiconductor die 320, e.g., left die.

Regarding claim 8, Mallik (see, e.g., FIG. 3F, inverted) discloses a semiconductor package, comprising:
semiconductor dies 320 (Para 0067);
an encapsulant 222 (see FIG. 2A) encapsulating the semiconductor dies 320 (Para 0055, Para 0067); and
a redistribution structure 353, 332, 354 disposed on the encapsulant 222 (see FIG. 2A) and the semiconductor dies 320, the redistribution structure 353, 332, 354 comprising, in order:
an inner redistribution layer 353 (Para 0067); 
a bridging layer 332 (Para 0067); and 
an outer redistribution layer 354 (Para 0067), wherein the bridging layer 332 comprises:
a semiconductor bridge 340 interconnecting at least two semiconductor dies 320 of the semiconductor dies 320 (Para 0067), and
an integrated passive device 330 electrically connected to at least one of the at least two semiconductor dies 320 through the inner redistribution layer 354 (Para 0045, Para 0061).

Regarding claim 9, Mallik (see, e.g., FIG. 3F, inverted) teaches that the integrated passive device 330 comprises through semiconductor vias e.g., vias within 330 electrically connecting the inner redistribution layer 353 with the outer redistribution layer 354 (Para 0067).
e.g., FIG. 3F, inverted) teaches that the semiconductor bridge 340 comprises through semiconductor vias e.g., vias within 340 electrically connecting the inner redistribution layer 353 with the outer redistribution layer 354 (Para 0067).

Regarding claim 11, Mallik (see, e.g., FIG. 3F, inverted) teaches that the bridging layer 332 further comprises through interconnection vias 391 electrically connecting the inner redistribution layer 353 with the outer redistribution layer 354 (Para 0067).

Regarding claim 12, Mallik (see, e.g., FIG. 3F, inverted) teaches that the bridging layer 332 further comprises a molding compound e.g., mold layer encapsulating the semiconductor bridge 340, the integrated passive device 330 and the through interconnection vias 391 (Para 0067).

Regarding claim 15, Mallik (see, e.g., FIG. 3F, inverted) discloses a manufacturing method of a semiconductor package, comprising:
providing semiconductor dies 320 (Para 0067);
forming an encapsulant 222 (see FIG. 2A) encapsulating the semiconductor dies 320 (Para 0055, Para 0067);
providing a semiconductor bridge 340 electrically connecting at least two semiconductor dies 320, e.g., left and right of the semiconductor dies 320 (Para 0067);
providing an integrated passive device 330, electrically connected to one semiconductor die 320, e.g., left of the at least two semiconductor dies 320 (Para 0045, Para 0061); and
forming a first redistribution layer 354 over the integrated passive device 330 and the semiconductor dies 320 (Para 0067).
e.g., FIG. 3F, inverted) teaches forming connective terminals 337 (see FIG. 3B) on the first redistribution layer 354 on an opposite side with respect to the integrated passive device 330 and the semiconductor dies 320 (Para 0063).

Allowable Subject Matter
Claims 4-5, 13-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
09/11/2021